OPINION OF THE COURT
Memorandum.
Judgments convicting defendant of committing the offense of attempted promoting gambling on April 17, 1980 and July 23, 1980 affirmed.
Judgment convicting defendant of committing the offense of attempted promoting gambling on May 3, 1980 reversed, on the law, and accusatory instrument dismissed.
Having testified before a Grand Jury with regard to the May 3, 1980 offense prior to being sentenced therefor defendant was entitled to immunity and could not be subjected to any penalty on account of that transaction (see CPL 50.10, 190.40; People v Wilson, 108 Misc 2d 417; Matter of Jaime T., 96 Misc 2d 173; Frank v United States, *395347 F2d 486; Steinberger v District Ct., in and for Tenth Judicial Dist., State of Col., 198 Col 59).
Farley, P. J., Geiler and Widlitz, JJ., concur.